DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on August 2, 2021.
Examiner's Statement of Reason for Allowance
Claims 1 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing System and Non-Transitory Computer Readable Medium for Managing Time Slots Regarding Printing to a Roll of Paper.
Claims 1, 10 and 11 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] a processor that manages time slots in which a roll paper has been consumed for printing and time slots in which the roll paper is scheduled to be consumed for printing, and
controls output of a first image and a second image in both of which figures corresponding to the time slots are arranged according to an attribute of the roll paper along a first axis and time along a second axis, wherein
position of the time slots along the second axis indicates whether the roll paper has been consumed for printing or the roll paper is scheduled to be consumed for printings,
the first image represents only print jobs that are scheduled to be completed, and
the second image represents only print jobs that have been executed.” along with all other limitations as required by independent claim 1.
“[10] […] managing time slots in which a roll paper has been consumed for printing and time slots in which the roll paper is scheduled to be consumed for printing; and
controlling output of a first image and a second image in both of which figures corresponding to the time slots are arranged according to an attribute of the roll paper along a first axis and time along a second axis, wherein
position of the time slots along the second axis indicates whether the roll paper has been consumed for printing or the roll paper is scheduled to be consumed for printing,
the first image represents only print jobs that are scheduled to be completed, and 
the second image represents only print jobs that have been executed.” along with all other limitations as required by independent claim 10.
“[11] […] managing print schedule in which information on print jobs and information on paper to be used for the print jobs are given; and
outputting first image information and second image information both corresponding to the print job by displaying figures corresponding to time slots arranged according to an attribute of the paper along a first axis and time along a second axis, wherein
position of the time slots along the second axis indicates whether the paper has been consumed for printing or the paper is scheduled to be consumed for printing,
the first image information represents the print jobs as scheduled to be completed, and 
the second image information represents the print jobs as executed.” along with all other limitations as required by independent claim 11.
Specifically, the closest prior art, Konuma (2011/0051187), Kikumoto  (2014/0368866) , Van Vliembergen et al. (2019/0050181), Arai et al. (2010/0034550), and Abe (2015/0103364), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 6-9 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosoi (2011/0013924) disclose an image forming apparatus including: plural sheet supplying sections which accommodate a recording sheet and feed out the recording sheet; an image forming section which forms an image on the recording sheet, fed out from the sheet supplying section, based on a printing job; a memory section which stores information of the printing job, including information of the recording sheet; and a control section which determines a sheet supplying section, based on the information of the recording sheet, 
Inagaki (2012/0311586) disclose load information and a first processing time are provided in association with each of a plurality of first time segments that each have a fixed duration time and are included in a first time period, where the load information indicates a load condition of a target computer that executed a target job during the each first time segment, and the first processing time indicates a running time of the target job during the each first time segment. One or more first time segments each having a predetermined analogous relationship with a second time segment in a second time period during which the target job is expected to be executed by the target computer are selected to predict a second processing time indicating a running time of the target job during the second time period based on the first processing times associated with the selected one or more first time segments.
Hashimoto (2012/0062919) disclose a print control device including a sheet-base printing speed table that indicates a sheet-base printing speed for each printer; a printing time calculation unit that calculates a printing time associated with a print job based on a printing speed corresponding to a sheet used for the print job by referencing the sheet-base printing speed table; and a 
Pereira (2011/0224816) disclose computerized scheduling methods and computerized scheduling systems according to exemplary embodiments. A computerized scheduling method may be stored in a memory and executed on one or more processors. The method may include defining a main multi-machine scheduling problem as a plurality of single machine scheduling problems; independently solving the plurality of single machine scheduling problems thereby calculating a plurality of near optimal single machine scheduling problem solutions; integrating the plurality of near optimal single machine scheduling problem solutions into a main multi-machine scheduling problem solution; and outputting the main multi-machine scheduling problem solution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672